DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10409653. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawa et al (Pub. No. US 2015/0278168).


As per claims 1, 10, 17, Hawa discloses a computer-implemented method comprising:
detecting a kernel level file event for a content item, by a kernel extension of a networked content management system client application, wherein the networked content management system client application and the kernel extension operate on a client device (…see fig.2; a cache filter driver may be a device driver interfacing between a client editing application and the file system…the file system driver enables file monitoring and synchronization…the cache filter driver implements a kernel-level file system…that can monitor and control file system operations…see par. 54); after the detecting the kernel level file event, interrupting, by the networked content management system client application, the kernel level file event (see par. 83-85); after the detecting the kernel level file event, retrieving, by the networked content management system client application, metadata stored in a local file system in connection with the content item, the metadata defining an instruction or a location to retrieve the instruction for an action to be performed prior to performing the kernel level file event (…see par. 65, 73-75); and performing the action prior to performing the kernel level file event (see par. 87-88).



As per claims 2, 11, 18, Hawa discloses wherein the action to be performed is to display an interactive file event window configured to display and receive context regarding the content item (see par. 105-106).


As per claim 3, Hawa discloses displaying, in the interactive file event window, a selectable graphical user interface element effective to open the content item; receiving a selection of the selectable graphical user interface element; and wherein the displaying of the content item is responsive to the receiving of the selection of the selectable graphical user interface element (see par. 106).


As per claim 4, Hawa discloses wherein the selectable graphical user interface element provides an option to continue to open the content item locally on the client device or to open the content item in a web application (see par. 107).


As per claim 12, Hawa discloses displaying, in the interactive file event window, a selectable graphical user interface element effective to open the content item;
receiving a selection of the selectable graphical user interface element, wherein the selectable graphical user interface element provides an option to continue to open the content item locally on the client device or to open the content item in a web application (see par. 106-107).


As per claims 5, 13, Hawa discloses wherein the context includes a comment associated with the content item (see par. 70).


As per claims 6, 14, Hawa discloses wherein the context includes a task associated with the content item (see par. 109).


As per claims 7, 15, Hawa discloses wherein the content item is a shared content item, and the context includes options for controlling behavior of the content with respect to other users having access to the shared content item (see par. 39, 70-71).


As per claims 8, 16, 19, Hawa discloses wherein the context includes checking off a task associated with the content item as completed (fig.12; par. 106).






As per claims 9, 20, Hawa discloses wherein the content item is a shared content item, wherein the context includes a note addressed to a particular user having access to the shared content item (see par. 33).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to storage media for kernel event triggers.

Caronni et al (Pat. No. US 7792300); “Method and Apparatus for Re-Encrypting Data in a Transaction-based Secure Storage System”;
-Teaches a storage provider storing encrypted data, wherein re-encrypting the encrypted data comprises, obtaining selected data to re-encrypt from the secure storage file system executing on the storage provider using a user data access record and the encrypted data based on receipt of a key re-encryption event...wherein the client device comprises a client kernel for generating the key re-encryption event…see col.3 lines 5-22.


Nielsen (Pat. No. US 9778668); “Method and System for Escrowed Backup of Hotelled World Wide Web Sites”;
-Teaches runtime environment is generally a set of computer programs which enable computer system to process commands, control input and output of computer systems through user-input devices and computer display devices, schedule computer processes for execution, manage data stored in various storage devices of primary storage of computer system…see col.5 lines 20-40.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436